Citation Nr: 1232281	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  00-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 2004, for the award of service connection for posttraumatic stress disorder (PTSD) with alcohol dependence.

2.  Entitlement to an evaluation in excess of 70 percent disabling for PTSD with alcohol dependence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Relevant to the issues currently on appeal, this case was previously before the Board in May 2009, August 2010, and May 2011 when it was remanded for further development.  

In April 2012, the Board requested the opinion of a medical expert from the Veterans Health Administration (VHA).  The requested opinion was received in June 2012.  A copy of this opinion was mailed to the Veteran and her representative in June 2012. 

The issue of entitlement to an evaluation in excess of 70 percent disabling for PTSD with alcohol dependence is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for PTSD with alcohol dependence until May 8, 2003.





CONCLUSION OF LAW

Entitlement to an effective date of May 8, 2003, and no earlier, for the grant of service connection for PTSD with alcohol is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD claim arises from this is disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, as the Board is granting entitlement to an effective date of May 8, 2003, the date of claim and the effective date for service connection sought by the Veteran's representative, and as the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is warranted for her PTSD with alcohol dependence.  The basic facts are not in dispute.  Although in a statement received in March 2003, the Veteran's representative indicated that the Veteran "will be filing a claim for PTSD," the Veteran's initial application for service connection for PTSD was filed with VA on May 8, 2003, and in a statement dated in July 2011 the Veteran's representative identifies May 8, 2003, as the date of the claim for service connection.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, at present the RO has granted service connection for PTSD with alcohol dependence effective December 28, 2004, the date it was noted that PTSD was diagnosed as indicated by a VA medical examination in September 2009.

In April 2012 the Board sought a medical opinion regarding whether the Veteran suffered from PTSD as of May 8, 2003, the date the instant claim was filed.

In June 2012 a VA medical expert rendered the opinion that it is as likely as not that the Veteran suffered from PTSD as of May 8, 2003.  The expert reasoned that the Veteran received psychiatric treatment since 2000 and that although the treatment provider was unable to make a diagnosis of PTSD prior to December 2004, the Veteran had not revealed her trauma to the provider until that time.  The expert noted that the provider did not stated that the Veteran did not have PTSD prior to 2004.  The expert stated that psychiatric diagnoses often represent an evolution of trust in a provider, with associated diagnostic readjustment.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As the Veteran filed her claim for entitlement to service connection on May 8, 2003, and as it has been found that the Veteran at least as likely as not suffered from PTSD as of May 8, 2003, the Board finds that entitlement to an effective date of May 8, 2003, and no earlier, for the award of service connection for PTSD with alcohol dependence is warranted.  To the extent that the Veteran claims entitlement to an effective date prior to May 8, 2003, as the Veteran did not file an application for service connection prior to May 8, 2003, the claim fails because of absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Therefore, entitlement to an effective date of May 8, 2003, and no earlier, for the award of service connection for PTSD with alcohol dependence is granted.


ORDER

Entitlement to an effective date of May 8, 2003, and no earlier, for the award of service connection for PTSD with alcohol dependence is granted.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In July 2012 the Veteran submitted a letter indicating that she suffers every time she sees small children or is reminded of them.  She states that she cannot bear to stay around where they are and must leave and then suffer the rest of the day, night or both.  The Veteran reports that this brings on the PTSD in a very bad way.  She states that she still suffers daily.

The most recent VA examination evaluating the Veteran's PTSD was performed in September 2010.  As the Veteran's statements indicate that her condition may have become more severe since the prior examination, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of PTSD with alcohol dependence.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran's representative argues in a statement dated in July 2011 that the VA examination dated in September 2010 is inadequate.  The Veteran's representative reports that the examiner "failed to account for multiple record entries by competent VA examiners indicating Veteran's psychiatric condition seriously impairs Veteran's ability to obtain or sustain gainful employment."  In particular, the Veteran's representative identified that a 2005 examination report "indicated that Veteran's mental health symptoms posed a 'significant impact upon her ability to maintain gainful employment.'"  The Veteran's representative further argues that the examiner in 2009 "indicated Veteran was already receiving IU benefits along with her Social Security Benefits (which may account for his failure to specifically address unemployability in this evaluation), and also indicated Veteran's condition 'with the benefit of the doubt' had remained the same."  The Veteran's representative therefore argues that the "Veteran's service connected condition, which should encompass both PTSD and her major depressive disorder, clearly interferes with her employment, warranting a finding that her PTSD and major depressive disorder alone result in her unemployability."

The Board notes that in September 2010 the examiner reported that he had reviewed the claims file, including examination reports from June 2003, September 2003, June 2004, September 2005, and October 2009.  In addition, the examiner made the finding that "[i]t is less likely than not (i.e., probability less than 50 percent), the [V]eteran's PTSD causes her to be unable to obtain and retain substantially gainful employment."

However, as the claim is being remanded for the Veteran to be afforded another VA medical examination, on examination the examiner shall again consider whether the Veteran's psychiatric disability alone renders her unable to obtain and retain substantially gainful employment.

The Board notes that accompanying the Veteran's statement that was received in July 2012, was a statement that she wished her case to be remanded for the evidence to be initially considered by the RO.  As such, the Board finds that it has no discretion and the case must be remanded for initial consideration by the RO and for a supplemental statement of the case to be issued.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011).

Lastly, since the claims file is being returned it should be updated to include VA treatment records compiled since September 2011.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, extent and severity of her PTSD with alcohol dependence disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on her ability to work, including whether her PTSD disability alone renders her unable to obtain and retain substantially gainful employment.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


